PER curiam:
HH
El 5 de marzo de 2004, el Sr. Rodrigo Fernós Riddick presentó ante nos una queja contra el Ledo. Jorge T. Colón Román (licenciado Colón Román). Se le imputó a este abo-gado haber fallado en corregir unos errores señalados por el Registro de la Propiedad en una escritura de compra-venta y constitución de hipoteca que otorgó.
A solicitud del abogado, el 10 de agosto de 2004 le con-cedimos una prórroga de quince días para contestar la querella. El 2 de septiembre de 2004 se le concedió un tér-mino adicional de seis días para contestar.
En vista de que el abogado no compareció a contestar la querella, mediante Resolución de 17 de noviembre de 2005 le concedimos un término final de diez días para contestar la queja presentada en su contra. Dicha resolución fue no-tificada por correo certificado a la dirección del expediente del abogado querellado y también personalmente a través de la Oficina del Alguacil General.
Así las cosas, el término concedido expiró y el abogado aún no ha comparecido ante este Tribunal. En vista de lo *734anterior, procedemos a resolver este asunto sin ulteriores trámites.
HH
Todo abogado tiene el deber y la obligación de responder con diligencia a los requerimientos y las órdenes de este Tribunal, particularmente cuando se trata de procedimien-tos sobre su conducta profesional. Hemos señalado que procede la suspensión del ejercicio de la abogacía cuando un abogado no atiende con diligencia nuestros requeri-mientos y se muestra indiferente ante nuestros apercibi-mientos de imponerle sanciones disciplinarias. Véanse: In re Quintero Alfaro, 161 D.P.R. Ap. (2004); In re Serrano Mangual, 139 D.P.R. 602 (1995); In re Bonaparte Rosaly, 131 D.P.R. 908 (1992); In re Colón Torres, 129 D.P.R. 490 (1991).
En vista de que el abogado nunca compareció ante este Tribunal a cumplir con lo ordenado e ignoró los requeri-mientos que le hicimos al respecto, se suspende inmediata e indefinidamente del ejercicio de la abogacía al Ledo. Jorge T. Colón Román. Se le impone al abogado querellado el deber de notificar a todos sus clientes de su inhabilidad para continuar representándolos, devolverles cualesquiera honorarios recibidos por trabajos no realizados e informar oportunamente de su suspensión a los foros judiciales y administrativos. Además, tiene la obligación de acreditar y certificar a este Tribunal el cumplimiento con lo anterior dentro del término de treinta días a partir de la notifica-ción de esta opinión per curiam y sentencia. Finalmente, el Alguacil de este Tribunal deberá incautar la obra y el sello notarial del licenciado Colón Román y entregarlos a la Directora de la Oficina de Inspección de Notarías para la co-rrespondiente investigación e informe.

Se dictará sentencia de conformidad.